E558 HIE SOMUR CMTE NI ENDORSED

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

can RRNA NEETU RC 4
UNITED STATES OF AMERICA
S119 CR 443 (LAK)
~against-
DANIEL MELAMED, NOTICE OF MOTION
Defendant.
mamacr rome neroraromruslccag Sazceuscenll sam ieuim aemaomaee etme: x

PLEASE TAKE NOTICE, that upon the accompanying Affirmation of Kevin J. Keating,
the undersigned will move before United States District Judge Lewis A. Kaplan, in Courtroom
21B of the Daniel Patrick Moynihan Courthouse, located at 500 Pearl Street, New York. New
York, on April 15, 2020, for an Order directing the Government to file a bill of particulars pursuant
to FRCP Rule 7(f).

Dated: Garden City, New York

March 16, 2020

Respectfully submitted,

By: /s/ Kevin J. Keating
Kevin J. Keating, Esq.
Counsel for Daniel Melamed
666 Old Country Road, Suite 901
Garden City, New York 11530
(516) 222-1099

To: AUSA Thomas John Wright
Motion denied substantially for the reasons stated in the government's opposition.

the Clare shal!) Edturuat Dit 2%) 2h 255 26 al 2g

SO ORDERED.

Dated: May 24, 2020

V50T

 
